SAWAYA, J.
We affirm the trial court’s summary denial of Defendant’s Motion to Correct Illegal Sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). However, we remand this case to the trial court to strike the sentence imposed for Count II because Defendant was acquitted of the charges alleged in that count. The sentence imposed in the sentencing order attached to the judgment of conviction is an obvious scrivener’s error that should be corrected.
AFFIRMED and REMANDED.
GRIFFIN and PALMER, JJ., concur.